           Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 1 of 35




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

WILLA DeMASI, individually and on
behalf of all others similarly situated,
                                               No.
                               Plaintiff,
                                               JURY TRIAL DEMANDED
      v.

EMORY UNIVERSITY,

                            Defendant.



                         CLASS ACTION COMPLAINT
           Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 2 of 35




                                        TABLE OF CONTENTS

                                                                                                                      Page

I.      NATURE OF ACTION ...................................................................................1

II.     JURISDICTION AND VENUE ...................................................................... 3

III.    PARTIES .........................................................................................................4
IV.     FACTS .............................................................................................................7

        A.       Background. ..........................................................................................7

        B.       The Novel Coronavirus Shutdowns and Defendant’s Campus
                 Closure.................................................................................................11

        C.       Defendant’s Refusal to Issue Refunds for Tuition or Instructional
                 Fees. .....................................................................................................19

V.      CLASS ACTION ALLEGATIONS ..............................................................21
VI.     CAUSES OF ACTION ..................................................................................26
        COUNT I BREACH OF CONTRACT .........................................................26
        COUNT II UNJUST ENRICHMENT...........................................................28
        COUNT III MONEY HAD AND RECEIVED ............................................29

PRAYER FOR RELIEF ..........................................................................................30

JURY DEMAND .....................................................................................................31




                                                           -i-
        Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 3 of 35




       Plaintiff, WILLA DeMASI, individually and on behalf of all others similarly

situated, for her Class Action Complaint against Defendant EMORY

UNIVERSITY (“Emory”), based upon personal knowledge as to her own actions

and based upon the investigation of counsel regarding all other matters, complains

as follows:

                          I.    NATURE OF ACTION
       1.     This Class Action Complaint comes during a time of hardship for so

many Americans, with each day bringing different news regarding the novel

coronavirus COVID-19.1 Social distancing, shelter-in-place orders, and efforts to

‘flatten the curve’ prompted colleges and universities across the country to shut

down their campuses, evict students from campus residence halls, and switch to

online “distance” learning.

       2.     Despite sending students home and closing its campuses, Defendant

continues to charge for tuition, fees, and/or room and board as if nothing has

changed, continuing to reap the financial benefit of millions of dollars from

students. Defendant does so despite students’ complete inability to continue school

as normal, occupy campus buildings and dormitories, or avail themselves of school
   1
    Plaintiff and Plaintiff’s counsel are mindful of the severe impact of the
coronavirus on all aspects of society. To minimize the burden on the Court, and to
reasonably accommodate Defendant, Plaintiff will work with Defendant to reach
an agreeable schedule for Emory’s response to this Class Action Complaint.

                                         -1-
          Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 4 of 35




programs and events. So while students enrolled and paid Defendant for a

comprehensive academic experience, Defendant instead offers Plaintiff and the

Class Members something far less: a limited online experience presented by

Google or Zoom, void of face-to-face faculty and peer interaction, separated from

program resources, and barred from facilities vital to study. Plaintiff and the Class

Members did not bargain for such an experience.

      3.      While some colleges and universities have promised appropriate

and/or proportional refunds, Defendant has only offered wholly inadequate de

minimis refunds and has not acted fairly, equitably, and as required by the law.

And, for some students and families, Defendant does so based on outdated

financial aid equations and collections, without taking into account disruptions to

family income, a particular concern now when layoffs and furloughs are at record

levels.

      4.      As a result, Defendant’s actions have financially damaged Plaintiff

and the Class Members. Plaintiff brings this action because Plaintiff and the Class

Members did not receive the full value of the services for which they paid and did

not receive the benefits of in-person instruction. They have lost the benefit of their

bargain and/or suffered out-of-pocket loss and are entitled to recover compensatory

damages, trebling where permitted, and attorney’s fees and costs.

                                          -2-
        Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 5 of 35




                      II.    JURISDICTION AND VENUE
       5.    This Court has jurisdiction over the subject matter presented by this

Complaint because it is a class action arising under the Class Action Fairness Act

of 2005 (“CAFA”), Pub. L. No. 109-2, 119 Stat. 4 (2005), which explicitly

provides for the original jurisdiction of the Federal Courts of any class action in

which any member of the Class is a citizen of a State different from any

Defendant, and in which the matter in controversy exceeds in the aggregate sum of

$5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims

of individual Class members in this action are in excess of $5,000,000.00 in the

aggregate, exclusive of interest and costs, as required by 28 U.S.C. §§ 1332(d)(2)

and (6). Plaintiff is a citizen of Massachusetts, whereas Defendant is a citizen of

Georgia for purposes of diversity. Therefore, diversity of citizenship exists under

CAFA as required by 28 U.S.C. § 1332(d)(2)(A). Furthermore, Plaintiff alleges

that more than two-thirds of all of the members of the proposed Class in the

aggregate are citizens of a state other than Georgia, where this action is originally

being filed, and that the total number of members of the proposed Class is greater

than 100, pursuant to 28 U.S.C. § 1332(d)(5)(B).2

   2
    Approximately 17.9% of students attending Emory University come from
within Georgia. https://www.collegefactual.com/colleges/emory-
university/student-life/diversity/.

                                          -3-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 6 of 35




       6.     Venue is appropriate in this District because Defendant is located

within the Northern District of Georgia. And, on information and belief, events and

transactions causing the claims herein, including Defendant’s decision-making

regarding its refund policy challenged in this lawsuit, have occurred within this

judicial district.

                                   III.   PARTIES
       7.     Plaintiff Willa DeMasi is a citizen and resident of the State of

Massachusetts. Plaintiff was enrolled as a full-time student for the Spring 2020

academic term at Defendant, completing the term. Plaintiff is in good financial

standing at Defendant, having paid in whole or in combination all tuition, fees,

costs, and/or room and board charges assessed and demanded by Defendant for the

Spring 2020 term. Plaintiff paid Defendant for opportunities and services that she

did not receive, including on-campus education, facilities, services, and activities.

       8.     In matriculating at Emory University, Plaintiff, like other students,

enrolled at Defendant for in-person classes to obtain a hands-on educational

experience, avail herself of top academic instruction, and directly interact with

faculty and classmates to increase her knowledge. On top of this, Plaintiff enrolled

at Defendant’s to obtain not only the many benefits of Emory University as a

whole but also the small-school, small class size environment promoted by


                                          -4-
        Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 7 of 35




Defendant. In such an environment, Defendant was supposed to provide an

engaging and personal educational experience, with direct interaction with faculty

and classmates, along with greater leadership and participatory opportunities in

student activities, all in a tight-knit community setting.

      9.     While Plaintiff was on spring break, Defendant announced the closure

of its campus, forcing Plaintiff to return early to campus to obtain her belongings.

      10.    Following the closure of Defendant’s campuses and the shift to online

only education, Plaintiff suffered a direct loss and did not receive her bargained for

academic experience.

      11.    Whereas Plaintiff could previously connect with her professors and

classmates, Plaintiff’s lecture-based classes immediately decreased in quality.

Some of Plaintiff’s lectures went from in-person sessions to pre-recorded,

asynchronous lectures, or a mix thereof. With such shifts, real opportunities for her

professors to adapt the lecture to facilitate student understanding were lost. Pre-

planned assignments that were part of Plaintiff’s coursework and which required

interactions with her classmates were cancelled with the shift to online learning.

And opportunities to interact with her professors before, during, and/or after

classes ended or was restricted to pre-scheduled, email-arranged meetings.




                                          -5-
        Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 8 of 35




      12.    Though Plaintiff was also involved in a variety of student activities,

such activities completely ceased or suffered due to the remote nature of the

activities. Some of Plaintiff’s activities completely ended, while others that

ordinarily met weekly were relegated to a mere handful of Zoom meetings spread

out over the course of the remaining term.

      13.    Moreover, with Defendant’s campus closure, Defendant affirmatively

barred Plaintiff and other Class Members from accessing university facilities or

amenities. Thus, Plaintiff could no longer utilize Defendant’s dining halls,

transportation shuttling students across Defendant’s campuses, group study spaces,

and/or athletic and training facilities. And with the loss of access to Defendant’s

library system, Plaintiff could no longer source important library materials that

were only available in person, nor could she draw upon the experience of the

research librarians.

      14.    And while Defendant has offered some refunds, it has done so only

partially. While Plaintiff vacated campus at Defendant’s direction on March 17,

2020, Defendant limits its refunds to a prorated period starting March 23, 2020.

And Plaintiff’s balance of dining dollars were refunded at a 40% basis.

      15.    Defendant Emory University is a private institution of higher learning

with campuses in Atlanta, Georgia, Oxford, Georgia, and other locations in the

                                         -6-
        Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 9 of 35




metropolitan Atlanta area. Defendant provides Class Members with campus

facilities, in-person classes, as well as a variety of other facilities for which

Defendant charges Plaintiff and the Class Members.

                                     IV.    FACTS
A.    Background
      16.    Founded in 1836, Emory University has a current enrollment of

approximately 15,451 students, across 11 schools and colleges, in over 70+

undergraduate programs and 40+ PhD programs.

      17.    As of August 31, 2019, Emory’s endowment totaled $7.87 billion and

the university ended the fiscal year with assets totaling more than $15.024 billion.

In that same year, Defendant collected $452 million in tuition and fees (net of

scholarship allowance)—a $18 million increase from the year before—with

Defendant’s total operating revenues totaling $6.336 billion, exceeding operating

expenses by $17.705 million.

      18.    In 2013, Emory wrapped up its most recent university-wide major

fundraising campaign, announcing that it had raised more than $1.69 billion

through Campaign Emory, the culmination of a seven-year fundraising effort, the

largest in school history.




                                           -7-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 10 of 35




        19.   While many schools nationwide offer and highlight remote learning

capabilities as a primary component of their efforts to deliver educational value

(e.g., Western Governors University, Southern New Hampshire University,

University of Phoenix-Arizona), Defendant is not such a school.

        20.   Rather, a significant focus of Defendant’s efforts to obtain and recruit

students pertains to the campus experience it offers along with face-to-face,

personal interaction with skilled and renowned faculty and staff.

        21.   A few examples of such efforts to promote that experience follow.

        22.   Defendant offers undergraduate students with two points of entry,

Emory College or Oxford College. “Emory College in Atlanta offers a rigorous

liberal arts experience in a research university setting. Professors are the leading

scholars in their fields, and learning is enriched by research, internships, and a

community of bright, involved students.”3 Indeed, Defendant notes that “You’ll

find a powerhouse of great programs across Emory, as well as teachers and courses

that will challenge and inspire you. It’s the liberal arts paired with discovery,

where you’ll use questions, analysis, evidence, and experience to learn.”4 And “[a]t

Emory College, two-thirds of students live on campus, and all students are required


   3
       http://www.emory.edu/home/admission/index.html.
   4
       https://apply.emory.edu/academics/index.html.
                                          -8-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 11 of 35




to live on campus for their first two years, making the community close,

connected, and active. Before you know it, our friendly campus will feel like

home.” 5

        23.   Likewise “on Emory’s original campus, Oxford College offers a

rigorous, liberal arts experience on a close-knit campus of first-and second-year

students. Professors are dedicated to novel ways of teaching, and students can take

advantage of early leadership opportunities.” 6 As Defendant notes: “On our

picture-perfect small campus, you'll enjoy the close attention of outstanding faculty

committed to innovative teaching, foster warm relationships with your classmates,

and develop as a leader inside and outside the classroom.” 7 Indeed, “[a]t Oxford,

you can step up to leadership roles as soon as you arrive. Whether it’s service,

taking the lead in an arts performance, or starting for a varsity team, it all comes

together to make your time here instructive and fun.”8 Moreover, the residential

experience is vitally important: “Oxford is a residential college consisting of only

first- and second-year students, and students are required to live on campus. Your



   5
       https://apply.emory.edu/community/emory-college/index.html.
   6
       http://www.emory.edu/home/admission/index.html.
   7
       https://oxford.emory.edu/admission/index.html.
   8
       https://apply.emory.edu/community/oxford-college/index.html.

                                          -9-
             Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 12 of 35




residence hall is a five-minute walk to anywhere you need to go—the library, the

dining hall, the gym, and your classrooms.” 9

        24.      Nevertheless, “[e]ven though students at Emory College and Oxford

College live on different campuses, our diverse, involved community is one—a

dynamic home of resources, inspiration, and friends to help you explore your

passions and make a difference in the world. You'll join our community for four

years and a lifetime, and wonder what you ever did without it.”10

        25.      To obtain such educational opportunities and activities, Plaintiff and

the Class Members pay, in whole or in part, significant tuition, fees, and/or room

and board.

        26.      For the Spring term 2020, Defendant assessed the following: $26,535

in tuition, which specifically “includes full-time instruction in an average program

of study, use of facilities and equipment, medical and health service, and library

service.” 11 Furthermore, room and board average $4,319 for room and $3,167 for




   9
       Id.
   10
        https://apply.emory.edu/community/index.html.
   11
        http://oxford.emory.edu/catalog/admission-and-aid/cost-of-attendance.html.

                                            -10-
            Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 13 of 35




board per semester. 12 Defendant also assesses another $367 per semester in fees for

fixed athletic, activity, and mental health fees. 13

           27.   Such charges for study are significantly higher than online only

programs.

           28.   Schools delivering an online-only educational experience assess

significantly discounted rates for delivering such educational services. For

example, Western Governor’s University charges flat-rate tuition at $3,370 per

term while Southern New Hampshire University charges $960 per course for

online undergraduate programs and $1,881 per course for online graduate

programs.

B.         The Novel Coronavirus Shutdowns and Defendant’s Campus Closure
           29.   On December 31, 2019, governmental entities in Wuhan, China

confirmed that health authorities were treating dozens of cases of a mysterious,

pneumonia-like illness. Days later, researchers in China identified a new virus that

had infected dozens of people in Asia, subsequently identified and referred to as

the novel coronavirus, or COVID-19.




     12
          Id.
     13
          http://studentfinancials.emory.edu/cost-attendance.aspx.

                                            -11-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 14 of 35




        30.   By January 21, 2020, officials in the United States were confirming

the first known domestic infections of COVID-19.

        31.   Due to an influx of thousands of new cases in China, on January 30,

2020, the World Health Organization officially declared COVID-19 as a “public

health emergency of international concern.”

        32.   By March 11, 2020, the World Health Organization declared COVID-

19 a pandemic.

        33.   Travel and assembly restrictions began domestically in the United

States on March 16, 2020, with seven counties in the San Francisco, California

area announcing shelter-in-place orders. Other states, counties, and municipalities

have followed the shelter-in-place orders and as of April 6, 2020, 297 million

people in at least 38 states, 48 counties, 14 cities, the District of Columbia, and

Puerto Rico were being urged or directed to stay home. The shelter-in-place

executive order applicable to Georgia went into effect on April 3, 2020 and

extended to April 30, 2020. 14




   14
        https://www.emory.edu/coronavirus/emory/faq/index.html.

                                         -12-
          Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 15 of 35




         34.   On or about March 11, 2020, Defendant extended spring break, with

the intent to transition to remote learning on March 23, 2020.15 At the same time,

Defendant directed “[a]ll students residing in Emory residential facilities should

collect belongings and move out of their spaces between now and Sunday, March

22 at 5:00 p.m.” 16 Defendant also recommended cancelling all non-essential

gatherings and events. 17

         35.   On or about March 23, 2020, Defendant closed all campus buildings

(except for housing locations where certain students were allowed to remain),

migrating all or substantially all classes online and asked all students not to return

to campus for the remainder of the semester.18

         36.   Though the reasons for such closures are justified, the fact remains

that such closures and cancellations present significant loss to Plaintiff and the

Class Members.

         37.   College students across the country have offered apt descriptions of

the loss they have experienced as a result of the pandemic, highlighting the


   15

https://news.emory.edu/stories/2020/03/coronavirus_remote_learning/campus.html.
   16
        Id.
   17
        Id.
   18
        https://www.emory.edu/coronavirus/emory/faq/index.html.

                                          -13-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 16 of 35




disparity between students’ bargained for educational experience and the

experience that colleges and universities, including Defendant, now provide.

        38.   For example, as reported in The Washington Post, one student

“wonders why he and others . . . are not getting at least a partial tuition refund.

Their education, as this school year ends in the shadow of a deadly pandemic, is

nothing like the immersive academic and social experience students imagined

when they enrolled. But tuition remains the same: $27,675 per semester . . . ‘Our

faculty are doing a good job of working with us,’ said Patel, 22, who is from New

Jersey. ‘But at the end of the day, it’s not the same as in-person learning . . . It

shouldn’t just be a part of the business model where, no matter what happens, you

have to pay the same amount. The cost needs to reflect some of the realities.’” 19

        39.   As another example, as reflected in a Change.org petition, with nearly

5,000 supporters, students at another major university highlight the loss

experienced by students: “As a result of the COVID-19 global pandemic crisis,

Governor Pritzker has declared a state of emergency in Illinois. In response,

Northwestern University made the sensible decision to offer all Spring 2020

courses online for the start of the quarter and will likely extend this to the rest of


   19
      https://www.washingtonpost.com/education/2020/04/16/college-students-are-
rebelling-against-full-tuition-after-classes-move-online/.

                                          -14-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 17 of 35




the quarter as the situation worsens. While this is certainly the right call to ensure

the health and safety of all students, Northwestern’s tuition and fees do not

accurately reflect the value lost by switching to online education for potentially an

entire term. For the following reasons, we are seeking a partial refund of tuition

and full refund of room and board for the Spring 2020 quarter. Since Northwestern

is a top private university, the estimated annual cost of attendance of $78,654 goes

towards a comprehensive academic experience that cannot be fully replicated

online. Due to the COVID-19 crisis, students paying for the Northwestern

experience will no longer have access to invaluable face-to-face interaction with

faculty, resources necessary for specific programs, and access to facilities that

enable learning.”20

        40.   Another university’s student newspaper reflects another example: “At

this time, most of the campus and dorms need not be rigorously maintained. No

events will be held, nor speakers hosted. The world-class education that consists in

having opportunities to work and interact with academics and peers (not to




   20
     https://www.change.org/p/northwestern-university-tuition-fees-reduction-for-
spring-2020.

                                         -15-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 18 of 35




mention the vast numbers of innovators, creators, doctors, organizers, and more

that congregate on our campus) will no longer be provided.” 21

        41.   The same notions apply to Defendant’s students as well. As reflected

in a Change.org petition:

              As students of Emory University are well aware, classes
              have been switched to online learning for the remainder
              of the Spring 2020 semester. We students did not agree to
              attend online school, nor did we agree to pay the high
              cost of tuition for online classes, especially since online
              classes are usually much cheaper than in-person classes.
              Due to the lower rigor and increased barriers of online
              learning, Emory University should give students a partial
              refund for this semester's tuition.

              The lower rigor of Emory’s classes is evident in the
              institution's recent decision to allow classes to be
              pass/fail. Of course, it i[s] still an option whether to
              receive a letter grade or a pass/fail grade, but Emory
              administrators would have never allowed classes to be
              pass/fail if they did not recognize the lower rigor and
              increased difficulties associated with online learning.

              The lower rigor of classes is also proven in the way in
              which many professors have changed their syllabi; many
              of these changes include no labs for science, less
              coursework, open-book tests, non-interactive lectures,
              less office hour time, and many more. We should not be
              paying the same tuition for less resources and less
              expectations.


   21
     https://www.chicagomaroon.com/article/2020/3/19/uchicago-lower-tuition-
spring-2020/.

                                         -16-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 19 of 35




              According to the Emory Wheel, Emory University’s
              endowment increased by over $500 million last year,
              giving the school a total endowment of nearly $7.9
              billion. Obviously, Emory can afford a partial refund. If
              Emory is the leader in social justice that it claims to be,
              then it should immediately give students a partial refund
              for this semester's tuition, in accordance with long-
              standing differences between in-person and online prices
              for classes. 22

        42.   Similarly, as noted in an article published in The Emory Wheel

student newspaper, “[e]ver since Emory announced on March 11 that it would shift

to remote learning and suspend on-campus activities, the University’s teaching

situation has been varied and unequal.”23

        43.   As another article explained the changes with Defendant’s shift to

online-only learning:

              I’ve received dozens of emails about how we are a
              community and can get through this trying time together.
              These emails state that financial resources exist for those
              in need (which, in fairness, have benefited many
              students) and that faculty are working to make this
              transition as smooth as possible.

              What I haven’t seen, however, is a focus on academics.
              The student body is used to in-person learning; most of
              us have studied in lecture halls, classrooms and libraries

   22
     https://www.change.org/p/emory-university-give-students-of-emory-
university-a-partial-refund-on-their-tuition-for-spring-2020.
   23
     https://emorywheel.com/professors-students-need-compassion-during-the-
pandemic/

                                         -17-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 20 of 35




              since first grade — not our bedrooms for hours each
              day….And for some students, their professors have
              canceled live lectures entirely and have opted to give
              more homework, forcing students to teach themselves
              material they do not know.

              ***

              We all knew the transition to remote learning would be
              difficult; however, the intelligent and resilient students
              that make up Emory do not have the necessary built-in
              skills to seamlessly adjust to what was thrown upon us in
              a week. It is insensitive to keep syllabi the same and
              barely change our grading system. We cannot study like
              we used to. We cannot have peace of mind when
              knowing that our parents may no longer be working. We
              cannot meet up with friends to study for class. We cannot
              wake up at the same time as we did previously. And we
              cannot achieve the same mastery of class material if we
              must teach it to ourselves.24

        44.   Indeed, Defendant itself acknowledges the “significant changes” faced

by students, faculty, and staff, “including an abrupt transition to online education,”

one which forced Class Members “to adjust to a new way of learning in a very

different environment.” 25




   24
     https://emorywheel.com/emory-needs-to-do-more-for-its-students-academic-
anxiety/
   25

https://www.emory.edu/coronavirus/emory/messages/index.html?m=message-all-
strong-finish-april-29.

                                         -18-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 21 of 35




C.      Defendant’s Refusal to Issue Refunds for Tuition or Instructional Fees
        45.   Given Defendant’s transition to online classes and COVID-19

concerns, Defendant asked students to vacate student housing.

        46.   And while Defendant has not forced students to leave student housing,

Defendant has explicitly encouraged students to consider moving out of student

housing to a family residence or living environment that minimizes contact with

others. Many students have followed the Defendant’s instructions and moved off

campus. When students follow the Defendant’s instructions, they are no longer

receiving room and board services. Likewise, when student services are curtailed

or eliminated, students should not be forced to pay for services they cannot use.

        47.   Defendant, however, is refusing to give full prorated refunds for room

and board when a student leaves campus at the university’s instruction.

        48.   Defendant has agreed to prorate some fees and costs, but not equal to

the number of days the student has paid room and board for the remaining Spring

term.

        49.   Defendant has also refused to give a prorated refund for fees paid for

student services students cannot use because those services were curtailed,

eliminated, or because the student followed the university’s instruction to leave the

campus and return home.


                                         -19-
          Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 22 of 35




        50.     While Emory has agreed to refund student accounts with a calculated

amount of unused housing, dining, athletic fees, activity fees, parking fees, and

other fees unrelated to academic instruction, it has refused to provide students with

any reimbursement or refunds for instructional costs (tuition, technology fees, etc.)

or other services that purportedly remain available to students, such as health

related fees.

        51.     For the handful of required fees subject to a refund, Emory calculated

the refunds based on a required move-out date of March 22, even though students

were asked to (and did) leave Emory prior to that date. But students, including

Plaintiff left campus prior to that date, e.g., in Plaintiff’s experience March 17,

2020.

        52.     Emory has refused to give tuition refunds with the shift to remote

learning, declaring as follows: “Although the delivery channel has changed for the

remainder of the Spring 2020 semester, the quality of the Emory teaching

experience has not. Emory University has been offering personalized online

experiences specifically designed for a liberal arts environment, just on a smaller

scale.”

        53.     However, such justifications directly contradict the experience of

Plaintiff and the Class Members.

                                           -20-
         Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 23 of 35




        54.   Defendant does so despite recognizing the losses suffered by students.

As Dean Michael A. Elliot explained the shift to remote learning for the rest of the

semester: “It is not an easy shift, nor will the next period of time be easy, but the

Emory community, including our alumni and friends, will help see us through. Our

students are challenged as they return home to maintain their focus, to retain their

friendships, to grieve their loss of anticipated experiences, and to see a future

beyond the current moment.” 26

                    V.     CLASS ACTION ALLEGATIONS
        55.   Pursuant to N.D. Ga. LR 23.1(A)(2)(a) and (b), Plaintiff sues under

Rules 23(a), 23(b)(2), and 23(b)(3) of the Federal Rules of Civil Procedure, on

behalf of herself and a Class defined as follows:

              All persons enrolled at Defendant for the Spring 2020
              term who paid Defendant, in whole or in part, tuition,
              fees, and/or room and board for in-person instruction and
              use of campus facilities, but were denied use of and/or
              access to in-person instruction and/or campus facilities
              by Defendant.
Excluded from the Class is Defendant, any entity in which Defendant has a

controlling interest, and Defendant’s legal representatives, predecessors,

successors, assigns, and employees. Further excluded from the Class is this Court

   26

https://www.emory.edu/coronavirus/emory/messages/index.html?m=message-
college-dean-update-march-27.

                                         -21-
        Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 24 of 35




and its employees. Plaintiff reserves the right to modify or amend the Class

definition including through the creation of sub-classes if necessary, as

appropriate, during this litigation.

      56.    The definition of the Class is unambiguous. Plaintiff is a member of

the Class she seeks to represent. Class Members can be notified of the class action

through contact information and/or address lists maintained in the usual course of

business by Defendant.

      57.    Per Rule 23(a)(1), Class Members are so numerous and

geographically dispersed that their individual joinder of all Class Members is

impracticable. Under N.D. Ga. LR 23.1(A)(2)(b), the precise number of Class

members is unknown to Plaintiff but may be ascertained from Defendant’s records.

However, given the thousands of students enrolled at Defendant in a given year,

that number greatly exceeds the number that would make joinder possible and

exceeds the number required for jurisdiction under 28 U.S.C. § 1332(d)(2) and

(d)(5)(B). Class Members may be notified of the pendency of this action by

recognized, Court-approved notice dissemination methods, which may include

U.S. Mail, electronic mail, Internet postings, and/or published notice.




                                        -22-
       Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 25 of 35




      58.    Defendant has acted or refused to act on grounds generally applicable

to Plaintiff and the Class Members, making appropriate final injunctive relief and

declaratory relief regarding the Class under Rule 23(b)(2).

      59.    Consistent with Rule 23(a)(2), Defendant engaged in a common

course of conduct giving rise to the legal rights sought to be enforced by the Class

Members. Similar or identical legal violations are involved. Individual questions

pale by comparison to the numerous common questions that predominate. The

injuries sustained by the Class Members flow, in each instance, from a common

nucleus of operative facts—Defendant’s campus closure and student evictions, its

complete transition to online classes, and Defendant’s refusal to fully refund

tuition, fees, and/or room and board.

      60.    Under N.D. Ga. LR 23.1(A)(2)(d), Plaintiff shows that common

questions of law and fact predominate over the questions affecting only individual

Class Members under Rule 23(a)(2) and Rule 23(b)(3). Some of the common legal

and factual questions include:

             a.    Whether Defendant engaged in the conduct alleged;

             b.    Whether Defendant has a policy and/or procedure of denying

                   refunds, in whole or in part, to Plaintiff and the Class Members;




                                        -23-
       Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 26 of 35




             c.     Whether Defendant breached identical contracts with Plaintiff

                    and the Class Members;

             d.     Whether Defendant violated the common law of unjust

                    enrichment;

             e.     Whether Defendant converted funds of Plaintiff and the Class

                    Members that should have been refunded; and

             f.     The nature and extent of damages and other remedies to which

                    the conduct of Defendant entitles the Class Members.

      61.    The Class Members have been damaged by Defendant through its

practice of denying refunds to Class Members.

      62.    Plaintiff’s claims are typical of the claims of the other Class Members

under Rule 23(a)(3). Plaintiff is a student enrolled at Defendant in the Spring 2020

term. Like other Class Members, Plaintiff was instructed to leave Defendant’s

campus, forced to take online classes, and has been completely or partially denied

a refund for tuition, fees, and/or room and board.

      63.    Under N.D. Ga. LR 23.1(A)(2)(c), Plaintiff shows that Plaintiff and

Plaintiff’s counsel will fairly and adequately protect the interests of the Class as

required by Rule 23(a)(4). Plaintiff is familiar with the basic facts that form the

bases of the Class Members’ claims. Plaintiff’s interests do not conflict with the

                                         -24-
       Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 27 of 35




interests of the other Class Members she seeks to represent. Plaintiff has retained

counsel competent and experienced in class action litigation and intends to

prosecute this action vigorously. Plaintiff’s counsel has successfully prosecuted

complex class actions, including consumer protection class actions. Plaintiff and

Plaintiff’s counsel will fairly and adequately protect the interests of the Class

Members.

      64.    Consistent with N.D. Ga. LR 23.1(A)(2)(e) and Rule 23(b)(3), the

class action device is superior to other available means for the fair and efficient

adjudication of the claims of Plaintiff and the Class Members. The relief sought

per individual members of the Class is small given the burden and expense of

individual prosecution of the potentially extensive litigation necessitated by the

conduct of Defendant. It would be virtually impossible for the Class Members to

seek redress individually. Even if the Class Members themselves could afford such

individual litigation, the court system could not.

      65.    In addition, under Rule 23(b)(3)(A), individual litigation of the legal

and factual issues raised by the conduct of Defendant would increase delay and

expense to all parties and to the court system. The class action device presents far

fewer management difficulties and provides the benefits of a single, uniform

adjudication, economies of scale, and comprehensive supervision by a single court.

                                         -25-
        Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 28 of 35




      66.    The Northern District of Georgia is also a desirable forum under Rule

23(b)(3)(C) to concentrate the litigation of the claims of Plaintiff and the Class

Members given that Defendant is located within this judicial district, made

pertinent decisions within this District, and information and relevant documents are

expected to exist within this District.

      67.    Given the similar nature of the Class Members’ claims and the

absence of material differences in the state statutes and common laws upon which

the Class Members’ claims are based, a nationwide Class will be easily managed

by the Court and the parties per Rule 23(b)(3)(D).

      68.    Pursuant to N.D. Ga. LR 23.1(A)(2)(f), Plaintiff alleges that the total

claims of individual Class Members in this action are in excess of $5,000,000.00 in

the aggregate, exclusive of interest and costs, as required by 28 U.S.C. §§

1332(d)(2) and (6) due to the thousands of students enrolled at Defendant, the cost

of Defendant’s tuition and fees, and the time period at issue in this lawsuit.

                           VI.    CAUSES OF ACTION

                                      COUNT I

                            BREACH OF CONTRACT
      69.    Plaintiff restates and re-alleges, and incorporates herein by reference,

the preceding paragraphs as if fully set forth herein.


                                          -26-
       Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 29 of 35




      70.    Plaintiff and the Class Members entered into identical, binding

contracts with Defendant.

      71.    Under their contracts with Defendant, Plaintiff and the members of

the Class paid Defendant tuition, fees, and/or room and board charges for

Defendant to provide in-person instruction, access to Defendant’s facilities, and/or

housing services.

      72.    Plaintiff and the Class Members have fulfilled all expectations, having

paid Defendant for all Spring 2020 term financial assessments.

      73.    However, Defendant has breached such contracts, failed to provide

those services, and/or has not otherwise performed as required by the contract

between Plaintiff and the Class Members and Defendant. Defendant has moved all

classes to online classes, has restricted or eliminated Plaintiff and the Class

Members’ ability to access university facilities, and/or has evicted Plaintiff and the

Class Members from campus housing. In doing so, Defendant has, and continues

to, deprive Plaintiff and the Class Members from the benefit of their bargains with

Defendant.

      74.    Plaintiff and the Class Members have been damaged as a direct and

proximate result of Defendant’s breach.




                                         -27-
       Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 30 of 35




      75.    Plaintiff and members of the Class are entitled to damages, including

but not limited to tuition refunds, fee refunds, and/or room and board refunds.

                                     COUNT II

                             UNJUST ENRICHMENT
      76.    Plaintiff restates and re-alleges, and incorporates herein by reference,

the preceding paragraphs as if fully set forth herein.

      77.    At all times relevant hereto, Plaintiff and the Class Members directly

conferred non-gratuitous benefits on Defendant, i.e., monetary payments for

tuition, fees, and/or room and board, so that Plaintiff and the Class Members could

avail themselves of in-person educational opportunities and utilize campus

facilities, including campus dormitories.

      78.    Defendant knowingly accepted the benefits conferred upon it by

Plaintiff and the Class Members.

      79.    Defendant appreciated or knew of the non-gratuitous benefits

conferred upon it by Plaintiff and members of the Class.

      80.    Defendant accepted or retained the non-gratuitous benefits conferred

upon it by Plaintiff and members of the Class, with full knowledge and awareness

that because of Defendant’s unjust and inequitable actions, Plaintiff and members

of the Class are entitled to refunds for tuition, fees, and/or room and board.


                                         -28-
       Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 31 of 35




      81.    Retaining the non-gratuitous benefits conferred upon Defendant by

Plaintiff and members of the Class under these circumstances made Defendant’s

retention of the non-gratuitous benefits unjust and inequitable.

      82.    Because Defendant’s retention of the non-gratuitous benefits

conferred upon it by Plaintiff and members of the Class is unjust and inequitable,

Plaintiff and members of the Class are entitled to, and seek disgorgement and

restitution of, the benefits unjustly retained whether in whole or in part, including

through refunds for tuition, fees, and/or room and board.

                                     COUNT III

                         MONEY HAD AND RECEIVED
      83.    Plaintiff restates and re-alleges, and incorporates herein by reference,

the preceding paragraphs as if fully set forth herein.

      84.    Plaintiff and the other members of the Class have an undisputed right

to receive educational services, activities, and access Defendant’s facilities for the

Spring 2020 term. Plaintiff and the Class Members obtained such rights by paying

Defendant tuition, fees, and/or room and board and by otherwise remaining in

good standing with Defendant.

      85.    Defendant wrongfully exercised control over and/or intentionally

interfered with the rights of Plaintiff and members of the Class by effectively


                                         -29-
          Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 32 of 35




closing its campus to in-person education and switching to an online-only format,

discontinuing paid-for services, and evicting students from campus housing. All

the while, Defendant has unlawfully retained the monies Plaintiff and the Class

Members paid Defendant as well as barred Plaintiff from Defendant’s facilities.

         86.   Defendant deprived Plaintiff and the other Class Members of the

rights and benefits for which they paid Defendant tuition, fees, and/or room and

board.

         87.   Plaintiff and/or Class Members have requested and/or demanded that

Defendant issue refunds.

         88.   Defendant’s interference with the rights and services for which

Plaintiff and members of the Class paid damaged Plaintiff and members of the

Class, in that they paid for rights, benefits, services, and/or facility access, but

Defendant has deprived Plaintiff and members of the Class of their rights, benefits,

services, and/or facility access.

                              PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and Class Members request that the Court enter an

order or judgment against Defendant including:




                                          -30-
          Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 33 of 35




         A.    Certification of the action as a class action under Rules 23(b)(2) and

23(b)(3) of the Federal Rules of Civil Procedure, and appointment of Plaintiff as

Class Representative and her counsel of record as Class Counsel;

         B.    Damages in the amount of unrefunded tuition, fees, and/or room and

board;

         C.    Actual damages and all such other relief as provided under the law;

         D.    Pre-judgment and post-judgment interest on such monetary relief;

         E.    Other appropriate injunctive relief as permitted by law or equity,

including an order enjoining Defendant from retaining refunds for tuition, fees,

and/or room and board;

         F.    The costs of bringing this suit, including reasonable attorney’s fees;

and

         G.    All other relief to which Plaintiff and members of the Class may be

entitled by law or in equity.

                                   JURY DEMAND
         Plaintiff demands trial by jury on her own behalf and on behalf of Class

Members.




                                          -31-
 Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 34 of 35




Dated: May 8, 2020           Respectfully submitted,

                       By:    /s/ E. Adam Webb
                             E. Adam Webb, Esq.
                               Georgia Bar No. 743910
                             G. Franklin Lemond, Jr.
                               Georgia Bar No. 141315
                             WEBB, KLASE & LEMOND, LLC
                             1900 The Exchange, S.E., Suite 480
                             Atlanta, Georgia 30339
                             (770) 444-0773
                             Adam@WebbLLC.com
                             Franklin@WebbLLC.com

                             Steve W. Berman (Pro Hac Vice
                             Forthcoming)
                             HAGENS BERMAN SOBOL SHAPIRO LLP
                             1301 Second Avenue, Suite 2000
                             Seattle, WA 98101
                             (206) 623-7292
                             steve@hbsslaw.com

                             Daniel J. Kurowski (Pro Hac Vice
                             Forthcoming)
                             Whitney K. Siehl (Pro Hac Vice
                             Forthcoming)
                             HAGENS BERMAN SOBOL SHAPIRO LLP
                             455 N. Cityfront Plaza Dr., Suite 2410
                             Chicago, IL 60611
                             (708) 628-4949
                             dank@hbsslaw.com
                             whitneys@hbsslaw.com

                             -with-




                              -32-
Case 1:20-cv-02002-TWT Document 1 Filed 05/08/20 Page 35 of 35




                            Andrew S. Levetown
                            IVEY & LEVETOWN, LLP
                            6411 Ivy Lane, Suite 304
                            Greenbelt, MD 20770
                            (703) 618-2264
                            asl@iveylevetown.com

                            Attorneys for Plaintiff, individually and on
                            behalf of all others similarly situated




                             -33-
